Citation Nr: 0914213	
Decision Date: 04/16/09    Archive Date: 04/24/09

DOCKET NO.  07-23 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for residuals of a head 
injury, to include a ganglious brain tumor, headaches, and 
memory loss.  

3.  Entitlement to service connection for depression.

4.  Entitlement to service connection for anxiety.  

5.  Entitlement to service connection for a skin condition.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1969 to June 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) above.  


FINDINGS OF FACT

1.  The Veteran was not engaged in combat with the enemy 
during his active military service.

2.  The Veteran has not provided sufficient information 
regarding in-service stressors in order for the U.S. Army and 
Joint Services Records Research Center (JSRRC) to research 
whether such claimed stressor events actually occurred; nor 
has he otherwise provided credible supporting evidence that 
he was exposed to stressors in service to support a diagnosis 
of PTSD.  

3.  The competent and probative medical evidence of record 
preponderates against a finding that the Veteran currently 
has residuals of a head injury, to include a ganglious tumor, 
headaches, or memory loss, which are due to any incident or 
event which arose in his military service.  

4.  The competent and probative medical evidence of record 
preponderates against a finding that the Veteran currently 
has depression which is due to any incident or event in 
active military service.  

5.  The competent and probative medical evidence of record 
preponderates against a finding that the Veteran currently 
has an anxiety disorder which is due to any incident or event 
in active military service.  

6.  The Veteran served in the Republic of Vietnam during the 
Vietnam era, and is presumed to have been exposed to 
herbicides.  

7.  The competent and probative medical evidence of record 
preponderates against a finding that the Veteran currently 
has a skin disorder which is due to any incident or event in 
active military service, including exposure to herbicides.  


CONCLUSIONS OF LAW

1.  Post-traumatic stress disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1101, 
1110 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304 
(2008).  

2.  Residuals of a head injury, including ganglious tumor, 
headaches, and memory loss, were not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1101, 
1110 (West 2002); 38 C.F.R. §§ 3.303 (2008).

3.  A depressive disorder was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1101, 1110 
(West 2002); 38 C.F.R. §§ 3.303 (2008).  

4.  An anxiety disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1101, 1110 
(West 2002); 38 C.F.R. §§ 3.303 (2008).  

5.  A skin disorder was not incurred in or aggravated by 
active military service; nor may a skin disorder be presumed 
to have been incurred as a result of service, to include as 
due to exposure to herbicides during military service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2008).  This notice must be provided prior to an 
initial decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice 
is provided after the initial decision, such a timing error 
can be cured by subsequent readjudication of the claim, as in 
a Statement of the Case (SOC) or Supplemental SOC (SSOC).  
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).  

The U.S. Court of Appeals for the Federal Circuit has held 
that, if an appellant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
appellant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In this case, the VCAA duty to notify was satisfied by way of 
a letter sent to the Veteran in October 2004 which fully 
addressed all required notice elements and was sent prior to 
the initial RO decision.  The letter informed the Veteran of 
what evidence was required to substantiate his claims, and of 
the Veteran's and VA's respective duties for obtaining 
evidence.  Although no longer required, the Veteran was also 
asked to submit evidence and/or information in his possession 
to the RO.

With respect to any additional notice in claims for 
compensation, as required by Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
prejudice to the Veteran in proceeding with the present 
decision.  Since the claims herein are being denied, such 
issues are moot.  Thus, the Board concludes that all required 
notice has been given to the Veteran.  

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claim.  The RO has obtained 
the Veteran's service treatment records (STRs), as well as VA 
outpatient treatment records dated from March to April 2007.  
The Veteran was also afforded VA examinations in January 
2008.  It appears that all obtainable evidence identified by 
the Veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist the 
Veteran in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the Veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

II.  Facts and Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2008).  Where there is a chronic disease shown as such in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  When a condition noted during 
service is not shown to be chronic, or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases become manifest to a degree of 10 percent or 
more within one year after the date of separation from such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. § 1101, 1112, 
1113, 1137 (West 2002 & Supp. 2008); 38 C.F.R. § 3.307, 
3.309(a) (2008).  The Veteran's claimed disabilities are not 
diseases which are subject to presumptive service connection 
in this regard.  

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inccurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).  

A.  PTSD

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD in accordance with 38 C.F.R. § 4.125(a) (2008); (2) 
medical evidence of a causal nexus between current 
symptomatology and a claimed in-service stressor; and 
(3) credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. § 3.304(f) (2008); 
Cohen v. Brown, 10 Vet. App. 128 (1997).  With respect to the 
second element, if the evidence shows that the Veteran did 
not serve in combat with enemy forces during service, or if 
there is a determination that the Veteran engaged in combat 
but the claimed stressor is not related to such combat, there 
must be independent evidence to corroborate the Veteran's 
statement as to the occurrence of the claimed stressor.  
Doran v. Brown, 6 Vet. App. 283, 289 (1994).  The Veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  See Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).

The above cited regulation, 38 C.F.R. § 4.125(a), refers to 
DMS-IV or the American Psychiatric Associations' Diagnostic 
and Statistical Manual for Mental Disorders, 4th ed. (1994), 
as the source for criteria for the diagnosis of claimed 
psychiatric disorders.  DSM-IV provides that a valid 
diagnosis of PTSD requires that a person has been exposed to 
a traumatic event in which both of the following were 
present: (1) the person experienced, witnessed, or was 
confronted with an event or events that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of himself or others, and (2) the person's 
response involved intense fear, helplessness, or horror.  

The Veteran has asserted that he currently has PTSD that is 
related to combat experiences while serving in Vietnam.  At 
the January 2008 VA examination, the Veteran reported that he 
had served two tours in Vietnam and was in-country for 
eighteen months, from January 1969 to August 1970.  He said 
he was an aircraft reconnaissance engineer and served on the 
flight line during his first tour and, during his second 
period of duty, was transferred to MAC-V (Military Assistance 
Command - Vietnam) and served in a remote area.  

Review of the record reveals the Veteran was diagnosed with 
PTSD at the January 2008 VA examination.  The Board notes the 
diagnosis was rendered based upon the Veteran's report of 
"combat experience" in Vietnam.  However, after carefully 
reviewing the evidence of record, the Board finds that the 
preponderance of the evidence is against a finding that the 
Veteran was engaged in combat with the enemy while in 
service.  

The Veteran's service personnel records show that he served 
as an aircraft reconnaissance engineer repairman and fixed-
wing repairman during his tour of duty in Vietnam from 
January 1969 to August 1970.  He was involved in the Vietnam 
Counteroffensive Phase VI and the Vietnam Tet 69 
Counteroffensive.  He received several commendations and 
awards during his service, including the National Defense 
Service Medal, Vietnam Service Medal, and three overseas 
service bars.  

The foregoing awards bespeak the Veteran's honorable and 
meritorious service in Vietnam, but they do not indicate that 
he engaged in combat with the enemy.  He was not awarded any 
decoration which clearly indicates combat status, and the 
Board notes that evidence of participation in a campaign does 
not, in itself, establish that a Veteran engaged in combat 
because those terms ordinarily may encompass both combat and 
non-combat activities.  See VAOPGCPREC 12-99 (Oct. 18, 1999); 
65 Fed. Reg. 6,257 (2000).  Moreover, the Veteran's DD Form 
214 indicates his military occupational specialty (MOS) was 
airplane mechanic, which also is not indicative of combat 
service.  In sum, the Board finds there is insufficient 
documentary evidence to conclude that the Veteran was engaged 
in combat against the enemy in Vietnam.  Therefore, 
independent, credible supporting evidence is needed to 
corroborate the Veteran's report as to the occurrence of the 
claimed stressors.  See Doran, supra; 38 C.F.R. § 3.304(f).  

As to his claimed stressors, however, the Board notes the 
Veteran has not provided any stressors that can be verified 
by the service department or provided any credible supporting 
evidence that shows he was exposed to a traumatic event in 
service.  In this context, the Board notes that he has not 
provided information about a specific traumatic event or 
events in service to which he was exposed that involved 
actual or threatened death, serious injury, or a threat to 
one's physical integrity and to which his response involved 
intense fear, helplessness, or horror.  Indeed, the Veteran 
has only reported having combat experience, in general, 
without providing any specific details about a particular 
combat and/or stressful incident in service that he believes 
resulted in his PTSD diagnosis.  See January 2008 VA 
examination report.  

The Board notes the Veteran was asked to provide specific 
details about the claimed stressful events, including dates 
(month and year), places, unit of assignment at the time of 
the events, and full names of individuals involved in the 
events.  However, to date, the Veteran has not provided any 
detailed information about his claimed in-service stressors.  
Without detailed information about his claimed stressors, the 
RO is unable to request that the JSRRC attempt to verify the 
events.  In addition, there is no independent evidence of 
record showing the Veteran's response to his reported combat 
experience involved intense fear, helplessness, or horror.  
The Board finds he has not provided adequate information 
about his claimed combat experience, including whether he 
witnessed deaths, whether injuries occurred, and his reaction 
to those events.  

In summary, the Board finds the Veteran has not provided 
sufficient details about his claimed in-service stressors.  
As noted above, the evidence does not establish that he was 
engaged in combat with the enemy during service and his 
testimony, alone, cannot establish the occurrence of the 
claimed stressor.  See Dizoglio, supra.  The only evidence of 
record which indicates that the Veteran was exposed to 
stressful events in service consists of his own statements 
regarding his combat experience in Vietnam.  Therefore, the 
Board finds the Veteran has not provided credible evidence of 
an in-service stressor upon which a valid diagnosis of PTSD 
may be based and, thus, the claim must be denied.  

Based upon the foregoing, the Board finds that the 
preponderance of the competent and probative evidence is 
against the Veteran's claim for service connection for PTSD, 
and the benefit-of-the-doubt doctrine is not for application.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

B.  Residuals of a Head Injury

The Veteran is seeking entitlement to service connection for 
various residual conditions, including a ganglious tumor, 
headaches, and memory loss, which he asserts are the result 
of a closed head injury he incurred during his military 
service.  

The Veteran has reported that, while in Vietnam, he was 
running away from a mortar attack and struck his head on a 
container while jumping over a wall.  The Veteran reported 
that he had a very severe frontal headache at the site of 
impact immediately following the incident, and he thinks he 
lost consciousness for a brief period of time.  He does not 
recall if he was dizzy, confused, imbalanced, or if he had 
any other neurological symptoms.  He said he did not get any 
formal evaluation for the head injury and went back to duty.  
He recalls subsequently having depressed mood, amotivation, 
and problems finishing the remainder of his active duty 
service.  He reported that he was evaluated by neurosurgeons 
in 1973 and was told he had some type of "ganglious" tumor.  
The tumor was removed, and a right frontal plate was 
implanted into his skull.  Since the surgery, the Veteran 
reports experiencing intermittent headaches and memory loss.  

Review of the evidentiary record reveals there is no 
contemporaneously recorded, credible evidence of a head 
injury in service.  Indeed, the STRs do not contain any 
record of treatment or clinical findings to support the 
Veteran's assertion that he suffered a head injury during 
service.  Thus, the issue turns on the Veteran's credibility 
to report that he suffered a head injury in service.  

After reviewing the evidence of record, the Board finds that 
the preponderance of the evidence is against a finding that 
the Veteran suffered a head injury in service.  In making the 
above determination, the Board again notes that the STRs are 
negative for any complaints, treatment, or findings related 
to a closed head injury in service, or any complaints of 
headaches, memory loss, or depressed mood associated 
therewith.  In addition, regarding the Veteran's report of 
amotivation and trouble completing active duty following the 
alleged head injury, his service personnel records do not 
contain any indication that he had any problems, including 
disciplinary action, during service.  Moreover, the Veteran's 
head was reported as normal at his separation examination in 
May 1971, and he reported that he did not have, and had not 
had, a head injury.  The Board also finds it probative that 
the Veteran did not mention a head injury, depressed mood, 
headaches, or memory loss at his separation examination.  In 
this regard, the Board finds it is reasonable to expect that, 
had the Veteran been experiencing depressed mood, headaches, 
or memory loss due to a head injury, he would have sought 
medical treatment or, at a minimum, mentioned the head injury 
at his separation examination.  

It is not a pleasant task for the Board to discount the 
credibility of a Veteran's statements.  However, the evidence 
of record does not support a finding that he sustained a head 
injury in service.  Of course, errors of memory can occur 
after decades have elapsed.  We must weigh all the evidence 
that supports or opposes the Veteran's assertion, and the 
only evidence that supports his statement that he suffered a 
head injury in service is his own testimony.  There is no 
other competent lay or medical evidence of record which 
indicates that he suffered a closed head injury during 
military service.  Therefore, in weighing the evidence of 
record and resolving the inconsistencies within the record, 
the Veteran's credibility is lessened as to his report that 
he sustained head trauma in service.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (2006).  

With respect to the Veteran's reported residual ganglious 
tumor, headaches, and memory loss, the Board notes no medical 
professional has ever determined that those disabilities are 
related to the alleged in-service head injury.  The Veteran 
reported that he was found to have a "ganglious" tumor no 
more than two years after he was separated from service.  A 
January 2008 CT scan of his skull revealed findings that are 
consistent with a previously performed craniectomy, as 
reported by the Veteran.  However, there is no indication 
that the post-service ganglious tumor was related to a closed 
head injury incurred during service, or to any other incident 
or event during military service.  The Veteran reported that 
the physicians who performed the craniectomy in the 1970s 
have retired and he is unable to obtain medical records from 
that treatment.  Therefore, there is no competent evidence of 
record which indicates the etiology or onset of the ganglious 
tumor.  Nevertheless, the January 2008 VA examiner stated 
that it is unlikely that a tumor like the Veteran's tumor 
would be secondary to trauma, stating that the preceding head 
injury was likely coincidental rather than causal.  

Even if the Board assumed the Veteran's post-service tumor 
was related to his alleged in-service head injury, the 
January 2008 CT scan revealed no evidence of a recurrent 
mass.  Indeed, the evidence of record does not establish that 
he currently has a residual disability related to the alleged 
in-service head injury.  In this regard, the January 2008 VA 
examiner determined that the headaches were more likely than 
not related to post-surgical pain and that his memory loss 
was more likely due to depression and recurrent alcohol 
abuse.  The Board notes there is no opposing medical evidence 
of record which establishes that the Veteran currently has a 
ganglious tumor, headaches, or memory loss that are the 
result of an in-service head injury, or any other incident or 
event in service.  

The only evidence that suggests the Veteran suffered a closed 
head injury in service and currently has residual conditions 
that resulted therefrom consists of the Veteran's own 
statements.  We recognize that lay statements may be 
competent to support a claim as to lay-observable events or 
lay-observable disability or symptoms.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, supra.  However, the determination as to causation 
and nexus in this case requires sophisticated, professional 
opinion evidence.  Without medical evidence of a nexus 
between a current disability and military service, to include 
the alleged closed head injury reported by the Veteran, 
service connection may not be granted.  See Hickson, supra.  

In summary, and for the reasons and bases set forth above, 
the Board finds that the preponderance of the evidence is 
against a finding that entitlement to service connection for 
residuals of a head injury, to include a ganglious tumor, 
headaches, and memory loss, is warranted, and the benefit-of-
the-doubt rule is not for application.  See Gilbert, supra.  


C.  Depression

Review of the evidentiary record reveals the Veteran was 
diagnosed with depression at the January 2008 VA mental 
disorders examination.  After reviewing the claims file, the 
physician who conducted the mental disorders examination 
opined that there appears to be no basis for considering 
depression as service-related, because the condition most 
likely had its onset in mid-life.  Indeed, the Veteran's 
service treatment records are negative for any complaints, 
treatment, or findings related to depression.  In fact, he 
specifically denied having depression or excessive worry at 
his separation examination in May 1971.  Moreover, the Board 
notes that an April 2007 VA outpatient treatment record 
reflects that the Veteran reported experiencing deep 
depression since an industrial accident in 1995.  He reported 
that the industrial accident triggered memories of his tour 
of duty in Vietnam; however, the Board finds it probative 
that the Veteran did not report that his depression began in 
service or that his depression is otherwise related to his 
military service.  

The Board considers the opinion rendered by the January 2008 
VA mental disorders examination to be the most competent and 
probative medical evidence of record, as the examiner was 
specifically asked to determine if the Veteran currently has 
a mental disorder that is related to his military service and 
he provided his medical opinion after reviewing the claims 
file and evaluating the Veteran.  

Nevertheless, the evidentiary record contains a medical 
opinion which purports to relate the Veteran's depression to 
his military service.  In January 2008, the Veteran was 
afforded a VA neurological disorders examination to determine 
whether he had any current disabilities that were related to 
an alleged in-service head injury.  The examiner noted the 
Veteran's report of suffering depressed mood, headaches, and 
memory loss following a closed head injury in service.  After 
reviewing the claims file and examining the Veteran, the VA 
physician opined that it is as likely as not that a 
concussive head injury in service contributed to the 
Veteran's depression.  

Although the physician who conducted the January 2008 VA 
neurological disorders examination related the Veteran's 
depression to an in-service concussive head injury, the Board 
finds the opinion to be of reduced probative value because 
the factual basis upon which the conclusion is primarily 
based, i.e., that he suffered a head injury in service, is 
not supported by the preponderance of the evidence, as noted 
above.  In addition, the January 2008 neurological examiner 
did not provide a rationale in support of her conclusion or 
address the fact that the Veteran specifically denied having 
a head injury and depression at his separation examination in 
May 1971.  Based on the foregoing, the Board finds the 
medical opinion to be of no probative value as to a nexus 
between the Veteran's depression disorder and military 
service.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) 
(opinion based upon inaccurate factual premise has no 
probative value).  

In sum, the most competent and probative medical evidence of 
record establishes that the Veteran's depression is not 
related to his military service.  The only evidence of record 
that links the depression to his military service consists of 
the Veteran's own statements.  The Board recognizes that lay 
statements may be competent to support a claim as to lay-
observable events or disabilities and we do not doubt he 
sincerely believes his depression is related to service.  See 
Jandreau; Buchanan, supra.  See also Robinson v. Shinseki, 
No. 2008-7096 (Fed. Cir. March 3, 2009) (confirming that, 
"in some cases, lay evidence will be competent and credible 
evidence of etiology").  However, the determination as to 
causation and nexus requires a sophisticated medical opinion, 
and there is no indication that the Veteran has the requisite 
knowledge of medical principles that would permit him to 
render an opinion regarding matters involving medical 
diagnosis or medical etiology.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

In summary, and for the reasons and bases set forth above, 
the Board finds that the preponderance of the competent and 
probative evidence is against the Veteran's claim of service 
connection for depression, and the benefit-of-the-doubt 
doctrine is not for application.  See Gilbert, supra.  

D.  Anxiety Disorder

As noted, in January 2008, the Veteran was afforded a VA 
mental disorders examination to determine whether he has a 
current mental disorder that is related to his military 
service.  The January 2008 examiner diagnosed him with 
several disabilities, including PTSD and depression; however, 
a diagnosis of an anxiety disorder was not rendered.  The 
Board has carefully reviewed the evidence of record, 
inclusive of VA outpatient treatment records dated from March 
to April 2007, and finds there is no competent medical 
evidence of record showing a current diagnosis of an anxiety 
disorder.  The Veteran was given an opportunity to submit 
evidence in support of his claim, and yet there is no medical 
evidence of record showing that he has a current diagnosis of 
an anxiety disorder.  

Without proof of the existence of the disability being 
claimed, there can be no valid claim.  See Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998); Degmitech v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997).  The Court of Appeals for Veterans 
Claims has held that the presence of a chronic disability at 
any time during the claims process can justify a grant of 
service connection, even where the most recent diagnosis is 
negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  
However, there is no evidence of record which shows the 
Veteran has complained of, sought treatment for, or been 
diagnosed with an anxiety disorder at any time since he was 
separated from service in June 1971.  

The Board does not doubt that the Veteran sincerely believes 
he has an anxiety disorder that is related to his military 
service, but he does not have the requisite knowledge of 
medical principles that would permit him to render an opinion 
regarding matters involving medical diagnoses or medical 
etiology.  See Espiritu v. Derwinski, supra.  

Therefore, the claim for service connection for an anxiety 
disorder must be denied, and there is no reasonable doubt to 
be resolved.  See Gilbert, supra.

E.  Skin Disorder

The Veteran's STRs reveal that he was diagnosed with a heat 
rash in April 1969 after complaining of a rash and bump on 
his penis.  In August 1969, he complained of a rash on his 
right shoulder that was manifested by small white blotches; 
the clinical impression was tinea versicolor.  There were no 
subsequent complaints, treatment, or findings related to the 
Veteran's skin conditions.  At his separation examination in 
May 1971, the skin was normal, and he denied having a skin 
disorder.  The Veteran has not identified or submitted any 
post-service medical evidence which shows he complained of or 
sought treatment for a skin condition at any point after he 
was separated from service.  

At the January 2008 VA general medical examination, the 
Veteran was diagnosed with eczema, which he reported flares 
up on different parts of his body, and onychomycosis of the 
finger and toenails.  The VA examiner noted the Veteran's 
diagnosis of tinea versicolor in service, but opined that he 
does not currently have tinea versicolor, his eczema is not 
the same skin condition manifested in service, and that his 
current eczema is not secondary to the in-service tinea 
versicolor.  

While the evidence shows the Veteran had a skin disorder in 
service and there is evidence of a current skin disorder, 
i.e., eczema, the evidentiary record does not contain medical 
evidence of a nexus between the Veteran's current skin 
disorder and military service, to include the skin disorder 
manifested therein.  In evaluating the ultimate merit of this 
claim, the Board finds the January 2008 VA opinion to be the 
most competent and probative evidence of record, because the 
VA examiner reviewed the claims file and examined the Veteran 
prior to rendering her conclusion.  In addition, the Board 
notes that the VA examiner's opinion is supported by the 
evidence of record, since there was no evidence of a skin 
disorder at separation from service or until more than 30 
years thereafter.  

The lack of evidence of a skin disorder during the remainder 
of service, including at separation, supports a finding that 
the heat rash and tinea versicolor manifested in service were 
acute and transitory conditions which resolved without any 
chronic, residual disability.  The gap of several years in 
the record also militates against a finding that the 
Veteran's in-service skin conditions represented chronic 
disorders, and also rebuts any assertion of continuity of 
symptomatology since separation from service.  See 38 C.F.R. 
§ 3.303(b); see also Maxson v. West, 12 Vet. App. 453 (1999), 
aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (to the effect that 
service incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service).  

The Veteran has been given the opportunity to submit evidence 
in support of his claim, and yet there is no competent 
medical evidence of record which links his current skin 
disorder to military service.  In this context, the Board 
finds it probative that no medical professional has ever 
attributed the Veteran's current eczema to his military 
service, to include the heat rash and tinea versicolor 
manifested therein.  

Thus, the only evidence that links the Veteran's current skin 
disorder to military service is his own statements.  While 
lay statements may be competent to support a claim as to lay-
observable events, disabilities, or symptoms, the 
determination as to causation and nexus in this case requires 
a sophisticated medical opinion and there is no indication 
that the Veteran has the requisite knowledge of medical 
principles that would permit him to render an opinion 
regarding matters involving medical diagnosis or medical 
etiology.  See Espiritu; Jandreau; Buchanan; Robinson; supra.  
In this regard, the Board again notes there is no competent 
medical evidence which establishes that the Veteran's current 
skin disorder is related to his military service, to include 
the skin disorders shown therein.  With no medical evidence 
of a nexus between his current skin disorder and his military 
service, the Veteran's claim for service connection must be 
denied.  See Hickson, supra.  

The law also presumes service connection for certain skin 
disorders as secondary to herbicide exposure if a veteran 
served on active duty in Vietnam during the Vietnam era and 
develops the skin disorder to a degree of 10 percent or more 
within one year after the last date on which he was exposed 
to herbicides.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 
3.307(a)(6), 3.309(e).  The Veteran's service personnel 
records reflect that he served in the Republic of Vietnam 
during the Vietnam era, and received the National Defense 
Service Medal and Vietnam Service Medal for his military 
service.  Therefore, he is presumed to have been exposed to 
herbicides.  

Nevertheless, the law specifies the diseases for which 
presumptive service connection is available as secondary to 
herbicide exposure, and the Veteran's eczema is not a disease 
subject to presumptive service connection under those 
provisions.  The only skin disorders listed are chloracne, 
other acneform disease consistent with chloracne, and 
porphyria cutanea tarda, see 38 C.F.R. § 3.309(e), and there 
is no evidence of record that shows he has ever been 
diagnosed with any of those disabilities.  Therefore, the 
Board finds service connection on a presumptive basis, based 
on exposure to Agent Orange, is not warranted.  The Board 
also finds service connection on a direct basis is not 
warranted, because there is no medical evidence of record 
relating the Veteran's current skin disorder to his military 
service, in general, or his in-service herbicide exposure, 
specifically.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the grant of service 
connection for a skin disorder, and the benefit-of-the-doubt 
is not for application.  See Gilbert, supra.  


ORDER

Entitlement to service connection for post-traumatic stress 
disorder is denied.  

Entitlement to service connection for residuals of a head 
injury, including ganglious tumor, headaches, and memory 
loss, is denied.  

Entitlement to service connection for depression is denied.  

Entitlement to service connection for an anxiety disorder is 
denied.  

Entitlement to service connection for a skin disorder is 
denied.  



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


